Citation Nr: 0115211	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
December 1945.

The current appeal arose from an August 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO declined reopening the 
veteran's claim of service connection for a left knee 
condition on the basis that new and material evidence had not 
been submitted.  

In addition, entitlement to nonservice-connected pension was 
granted.  Entitlement to special monthly pension was denied.  
A notice of disagreement with regard to that claim was not 
filed and therefore the issue is not before the Board of 
Veterans' Appeals (Board) for appellate consideration.  

This matter was previously before the Board in December 1991 
at which time service connection for a left knee disorder was 
denied.

In March 2001 the veteran testified at a video conference 
hearing before the undersigned Member of the Board.  A copy 
of the transcript of that hearing has been associated with 
the claims file.

This issue of entitlement to service connection for a left 
knee disorder is addressed in the remand portion of this 
decision.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  In December 1991 the Board denied the veteran's claim of 
entitlement to service connection for a left knee disorder. 

2.  The evidence received since the Board's decision in 
December 1991 bears directly and substantially upon the issue 
at hand, is neither cumulative nor redundant, provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's left knee disorder, and by itself or in 
connection with the evidence previously of record, is 
significant and must be considered in order to fairly decide 
the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the December 1991 determination 
wherein the Board denied the claim of entitlement to service 
connection for a left knee disorder is new and material, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the pertinent evidence of record prior to the 
December 1991 Board decision reveals that the veteran's 
service medical records are presumed lost in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Attempts to obtain secondary sources were 
partially successful.  Records from the Office of the Surgeon 
General, Department of the Army show that the veteran was 
hospitalized in November 1942 for a sprain of the left knee 
joint.  A cast was applied.  He was treated in December 1942 
and diagnosed with acute traumatic synovitis and contusion of 
the left knee.

In addition, evidence prior to the December 1991 Board 
decision reveals that in September 1989 the veteran underwent 
VA orthopedic examination.  The RO directed the examiner, 
among other things, to evaluate whether the veteran's claimed 
left knee disorder was in any way related to the left knee 
conditions treated in service in November and December 1942.  
During the examination, the veteran complained of 
instability, locking and giving way of his left knee.  He was 
diagnosed with degenerative joint disease of the left knee, 
probable torn cartilages moderately to severely symptomatic.  
X-rays showed some joint effusion and spurs on the patella 
and condyles compatible with degenerative joint disease.  
There was no medical opinion concerning a relationship 
between the left knee condition in service and the veteran's 
then current claimed left knee disorder.

In a written statement received at the RO in January 1990, 
the veteran stated that he checked with the doctor who 
treated him from 1950 to 1965 and his medical records are no 
longer on file.  He further stated that the doctor who 
treated him from 1965 to 1980 is deceased and he was unable 
to obtain any records from that doctor's office.

By rating decision in July 1990, the RO affirmed the prior 
denial of the veteran's claim for service connection for a 
left knee disorder.  The basis of the denial was that there 
was no evidence of chronicity and continuity of in-service 
injuries involving the left knee and evidence did not show a 
direct relationship of degenerative joint disease of the left 
knee to the in-service knee sprain and single diagnosis of 
synovitis without x-ray evidence.  The veteran filed a timely 
appeal and perfected an appeal to the Board.  In December 
1991 the Board affirmed the denial of the veteran's claim for 
service connection for a left knee disorder.

The evidence, which was added to the record following the 
December 1991 Board decision is reported in pertinent part 
below.

In December 1990 Dr. J.D.C. treated the veteran for his left 
knee disorder.  During the examination the veteran complained 
that his left knee locks on him.  He reported that he injured 
his left knee years ago while in the service.  He was 
diagnosed with osteoarthritis with rather severe degenerative 
changes in the medial joint of the right and left knees.

In June 1991 the veteran underwent an arthroscopy, partial 
medial meniscectomy and debridement of the medial joint.  
Examination of the suprapatellar revealed some synovitis.  
There was degenerative change of the patellofemoral groove 
and coming down the mediofemoral condyle there was synovitis 
of the medial joint.  His postoperative diagnosis, in 
pertinent part was torn medial meniscus of the left knee.

In March 1992 the veteran had a total knee replacement on the 
left.  His postoperative diagnosis was osteoarthritis with 
varus deformity degenerative medial joint.

The claims file also contains medical records submitted by 
the veteran that are unrelated to his claim for service 
connection for a left knee disorder.

Criteria

When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991); see also 38 C.F.R. § 20.1100 (2000).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

The United States Court of Appeals for Veteran Claims (Court) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The veteran seeks to reopen his claim of service connection 
for a left knee disorder, which the Board denied in December 
1991.  As noted earlier, when the Board denies a claim, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000 ).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105; see also Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the instant case, the Board finds that the medical 
evidence the veteran submitted since the Board's disallowance 
in December 1991 is evidence that is not duplicative or 
cumulative of evidence previously submitted and is therefore 
new.  

The pertinent evidence includes operative reports of 
surgeries the veteran underwent in June 1991 and March 1992.  
The June 1991 report shows that on examination the veteran 
had some suprapatellar synovitis and there was synovitis of 
the medial joint.  Likewise, the reconstructed hospital 
records in December 1942 shows the veteran was diagnosed with 
traumatic synovitis of the left knee while in service.  See 
38 C.F.R. § 3.303(b) and (d).  The veteran testified that he 
continued to have knee problems since the service injury.  
Hearing transcript (T.), 6, 7.  

The Board notes that this evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's left knee disorder, see Hodge, supra at 1363, and 
is therefore material to the issue at hand.  

Thus, as this evidence bears directly and substantially upon 
the specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the December 1991 
Board determination, and the veteran's claim for entitlement 
to service connection for a left knee disorder is reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a) 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left knee disorder, the appeal is granted to this extent 
only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
entitlement and not yet final as of this date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart(a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In this particular case, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); Bernard v. Brown. 4 Vet. 
App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

As noted above, the RO denied service connection for a left 
knee disorder.  The record shows that there is evidence of a 
possible relationship between the veteran's left knee 
disorder and an injury that occurred during his military 
service.  That evidence is the June 1991 operative record 
wherein examination revealed the veteran had synovitis of the 
medial joint.  The Board has considered the RO's 
determination that there is no x-ray evidence of synovitis 
during service and notes that since the VA has been unable to 
obtain a substantial portion of the veteran's service medical 
records, it has a heightened duty to explain its findings and 
conclusions, and to consider carefully the benefit-of the-
doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Furthermore, the Board finds that a VA examination of the 
veteran's left knee is necessary because the VA examination 
conducted in September 1989 did not provide the requested 
opinion of a possible relationship between the veteran's 
claimed left knee disorder and the left knee conditions 
treated in November and December 1942.  The Board finds that 
a contemporaneous examination of the veteran's left knee is 
necessary in this instance to determine if a relationship 
exists between the veteran's in-service left knee injury and 
his current claimed left knee disorder.  See also Littke v. 
Derwinski, 1 Vet. App. 90 (1990)

Giving careful consideration to medical evidence submitted by 
the veteran prior to and following the December 1991 Board 
decision, the Board is the opinion that this claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.  See 38 C.F.R. § 3.304(f) 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

In this regard, the RO should ask the 
veteran to identify the names, addresses, 
and approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for service connection for a left knee 
disorder.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All appropriate action regarding the 
service hospitalization records, T. 4, 
should also be undertaken.   

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an appropriate specialist to 
assess the nature, extent of severity, 
and etiology of his left knee disorder.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner is specifically asked to 
render an opinion on the degree of 
probability of a medical relationship 
between the left knee conditions treated 
in 1942 and the current left knee 
disorder.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a left knee 
disorder in accordance with all pertinent 
regulations.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled 
VA examination(s) may adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2000). 



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

